Title: General Orders, 9 April 1777
From: Washington, George
To: 



Head-Quarters, Morristown, April 9th 1777.
Dean.Adams.


Major Dunn being obliged to attend Major General St Clair to Philadelphia, to which place he is called by Congress—Lt Col. Conner will be obliging enough to discharge the duty of Adjutant General pro tempore. The Commander in Chief begs that Genl St Clair will accept his most sincere thanks, for superintending the duties of that office, of Adjutant General; and that Major Dunn will also accept his thanks for the faithful discharge of them, for some time past.
